POULIOT, J.
Defendant files his motion for a new trial after a jury returned a verdict for the plaintiff for $125.
The plaintiff’s story is to the effect that he purchased a De Soto car on a conditional bill of sale which, with the notes accompanying it, was held by the defendant at the time of the alleged conversion; that the defendant’s representative came to plaintiff’s house to take away the car; that the plaintiff expressed his willingness to pay the notes due and both went to the defendant’s office but found it closed; that the car was left' in the possession of the defendant’s agent until the matter could be settled, and that the defendant claimed more money than was due on the notes, refused to return the car and later sold it over again.
The defendant states that the first note unpaid became due January 7, 1931, and that the next two monthly notes remained unpaid; that he began to make search for the car for the purpose of repossessing it and didn’t find it until June 29, when he caught the plaintiff at his home; that he repossessed himself of the car and didn’t return it because plaintiff would not pay the expenses incurred in trying to locate the car and which were to be added to the amount due on the notes under the terms of the contract.
For plaintiff: Harold R. .Semple.
For defendant: Walter J. Hennes-sey.
The Gourt feels that the plaintiff did not prove his case by a fair preponderance of the evidence and that the defendant should have a new trial. The amount of damages awarded indicates to the Court that the jury rendered the verdict that it did out of sympathy for the plaintiff and that a compromise was effected in the jury room, as theCourt cannot, by any computation of the figures given in evidence, arrive at the sum awarded.
Motion for new trial granted.